Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on 01/07/2021 overcome the following set forth in the previous Office Action:
The claims 1-18 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph, and
The claims 2 and 7-18 being rejected under 35 USC §103.
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive in regard to the art rejection of claims 1 and 3-6. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding claim 1, applicant argues that newly added claim limitations would overcome the prior art references of Weng {modified by Neven and Kim} in combination with Hosoi and Chen. In particularly, applicant argues that “Chen fails to disclose replacing the first target image with the regional image when the word size, color, or the background is different.”
However, applicant fails to recognize that BRI of claim 1 covers effectively two different methods, first being “in response to that the first target image is found” and second being “in response to that the first target image is not found”. The two methods Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  
Claims 1, 7 and 13 recite “modifying the tagging information of the first object on an electronic map by replacing the first target image with the regional image to”, wherein the word “to” at the end appears to be a typo and should be removed, and as a result it should read as “modifying the tagging information of the first object on an electronic map by replacing the first target image with the regional image”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13 recite newly added claim limitations of “in response to determining that word size or color of the first object in the regional image is different from the first target image, or in response to determining that a background of the regional image is different from the first target image”. However, it is unclear what these limitations mean since it is unclear what it means by “that word size or color … is different from the first target image, or … that a background … is different from the first target image”.
All other claims depend directly or indirectly on at least one of the claims 1, 7 and 13 and are therefore rejected on the same grounds as the claims 1, 7 and 13.
For the rest of this office action, examiner will interpret “in response to determining that word size or color of the first object in the regional image is different from the first target image, or in response to determining that a background of the regional image is different from the first target image” as “in response to determining that word size or color of the first object in the regional image is different from that of the first target image, or in response to determining that a background of the regional image is different from that of the first target image” in the claims 1, 7 and 13. 
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Weng et al., US 20120166074 A1, published on June 28, 2012, hereinafter Weng, 
Neven et al., US 20060240862 A1, published on October 26, 2006, hereinafter Neven, 
Kim et al., US 20120087592 A1, published on April 12, 2012, hereinafter Kim,
Hosoi, US 20080056562 A1, published on March 6, 2008, hereinafter Hosoi, 
Chang, US 20110249144 A1, published on October 13, 2011, hereinafter Chang, and
Lindskog et al., US 20110200259 A1, published on August 18, 2011, hereinafter Lindskog.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weng, in view of Neven, and further in view of Kim.
Regarding claim 1, Weng discloses a method for processing image tagging information, (Weng: Abstract; Figs. 1-3. The claimed “image tagging information” is interpreted as the disclosed image (or object) location information) comprising: 
acquiring a captured image and a capturing position from a terminal; (Weng: 200 & 212 in Fig. 3 ([0026-0028, 0039-0040]). Particularly, [0028] discloses “a camera for capturing an image, a Global Positioning System (GPS) receiver for determining a current location of the wireless communications device”.)
applying object (position) recognition to the captured image, to determine (the position of) a first object presented by the captured image; (Weng: 210 in Figs. 2-3 ([0026-0028, 0039-0044]). In particular, Weng discloses “a camera for capturing an image, a Global Positioning System (GPS) receiver for determining a current location of the wireless communications device” and “a processor for determining a location of an object in the image.” ([0028])
searching for Weng: [0025, 0049]. “Once an object's position is determined, a comparison with existing map data reveals whether this object is new to the map database or whether it already exists in the map database.” [0049])
extracting a regional image presenting the first object from the captured image in response to that the first target image is found; modifying the tagging information of the first object on an electronic map by replacing the first target image with the regional image to, in response to determining that word size or color of the first object in the regional image is different from the first target image, or in response to determining that a background of the regional image is different from the first target image; (In this rejection, it is assumed that the condition “that the first target image is not found” is met, and as a result, these two steps are not performed since the mutually exclusive condition “that the first target image is found” is not met. See discussions in the section of Response to Arguments) and 
tagging a corresponding position of the first object on the electronic map according to the capturing position in response to that the first Weng: [0025, 0049]. “Once an object's position is determined, a comparison with existing map data reveals whether this object is new to the map database or whether it already exists in the map database. New map data (for any new object) can then be added to the map database to thereby enrich the content of the database.” [0049]. The claimed “tagging” action is interpreted as the disclosed adding action.) 
There are only two differences between Weng’s disclosure and the claimed invention. The first difference is that instead of applying object recognition to the captured image as claimed Weng discloses applying object position recognition to the captured image. However, from the disclosure by Weng, it is clear that some sort of object recognition to the captured image is applied in order to recognize “an object (such as a newly erected building) in the captured image” and to “contribute map data to a map database by capturing images” ([0025]). Besides, applying object recognition to the captured image is well known and commonly practiced in the image processing art as evidenced by the prior art reference of Neven. (Neven: section 4.0 (The Recognition Engines) [0063-0087], in particular, [0067-0068].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng’s disclosure with Neven’s teachings by combining the method for processing image tagging information (from Weng) with the technique of recognizing an object in a captured image (from Neven) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing image tagging information would still work in the way according to Weng and the technique of recognizing an object in a captured image would continue to function as taught by Neven. In fact, the inclusion of Neven's technique of recognizing an object in a captured image would provide a practical and/or alternative implementation of the method for 
The second difference between Weng’s disclosure and the claimed invention is that instead of searching for an image presenting the object from stored images associated to the capturing position as claimed Weng discloses searching for the object from existing map data associated to the object position. In other words, Weng’s disclosure is tagging the object position on the electronic map while the claimed invention is tagging image capturing location on the electronic map. However, as disclosed in step 212 of Fig. 3 of Weng, the image capturing location is also known and determined before determining the object position and associated with the captured image. Besides, storing images associated to the capturing position and searching for an image presenting the object from stored images associated to the capturing position are well known and commonly practiced in the image processing art as evidenced by the prior art reference of Kim. (Kim: Abstract. Figs. 1-2 and 4-5. [0007-0008, 0018, 0035-0041]. “In accordance with one aspect of the present invention, there is provided a method for adaptively performing an image matching process according to a situation, including the steps of: (a) recognizing the situation of a subject included in an inputted image; and (b) selecting an image group including at least one image to be compared with the inputted image of the subject for the image matching process among multiple images stored on a database, as a qualified reference image group, according to the recognized situation; wherein the images included in the qualified reference image group are dynamically changed according to the recognized situation.” ([0008]). One such “a situation(s) of a subject included in an inputted image” is “a photographing distance, a photographing place, a photographing time zone and the like” ([0007]). Also, “a qualified reference image group, according to the recognized situation” such as “a photographing place” includes all images captured at the recognized photographing place. “Herein, a reference image(s) means an image(s) stored in a database used for an image matching process.” ([0018]). The disclosed image matching process is interpreted as the claimed process of searching for a first target image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng’s disclosure with Kim’s teachings by combining the method for processing image tagging information (from Weng) with the technique of searching for an image presenting the object from stored images associated to the capturing position (from Kim) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing image tagging information would still work in the way according to Weng with object position replaced by image capturing position and with existing map data replaced by stored images whereas the technique of searching for an image presenting the object from stored images associated to the capturing position would continue to function as taught by Kim. In fact, the inclusion of Kim's technique of searching for an image presenting the object from stored images associated to the capturing position would broaden the application of the method for processing image tagging information from Weng to included images presenting objects captured at capturing locations and would enable a much better and more versatile 
Therefore, it would have been obvious to combine Weng with Neven and Kim to obtain the invention as specified in claim 1. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weng {modified by Neven and Kim} as applied to claim 1 discussed above and further in view of Hosoi.
Regarding claim 3, Weng {modified by Neven and Kim} discloses the method of claim 1, wherein, after the first target image is not found, the method further comprises: Weng: 212 in Fig. 3 and [0025, 0049]) (Kim: Abstract. Figs. 1-2 and 4-5. [0007-0008, 0018, 0035-0041]) (See discussions above regarding claim 1)
Weng {modified by Neven and Kim} does not disclose explicitly but Hosoi teaches, in the same field of endeavor of image processing and particularly object identification in a captured image, extracting a regional image presenting the first object from the captured image. (Hosoi: [0058-0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng {modified by Neven and Kim}’s disclosure with Hosoi’s teachings by combining the method for processing image tagging information (from Weng {modified by Neven and Kim}) with the technique of extracting a regional image presenting an object from a captured image (from Hosoi) to 
Therefore, it would have been obvious to combine Weng {modified by Neven and Kim} with Hosoi to obtain the invention as specified in claim 3. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weng {modified by Neven and Kim} as applied to claim 1 discussed above and further in view of Chang.
Regarding claim 4, Weng {modified by Neven and Kim} discloses the method of claim 1 including applying the object recognition to the captured image (see discussions in regard to claim 1), but does not disclose explicitly sending a verification message to a terminal, the verification message being configured to indicate the first object; and 
However, both Weng and Neven disclose that the processing (determining objection location, searching map data and creating new map data in Weng and recognizing object in Neven) can be offloaded to and/or carried out by a server (see [0052-0053, 0061] of Weng and [0027] of Neven). At the same time, it is a well-known common practice in the image processing art to request a user of a terminal to verify the accuracy of image processing results such as determining “a matching contact for a face in the image” as evidenced by the prior art reference of Chang. (Chang: 212 in Fig. 2 and 910 in Fig. 9, [0038, 0055]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng {modified by Neven and Kim}’s disclosure with Chang’s teachings by combining the method for processing image tagging information (from Weng {modified by Neven and Kim}) with the technique of requesting a user of a terminal to verify the accuracy of image processing results (from Chang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing image tagging information would still work in the way according to Weng {modified by Neven and Kim} and the technique of requesting a user of a terminal to verify the accuracy of image processing results would continue to function as taught by Chang. In fact, the inclusion of Chang's technique of requesting a user of a terminal to verify the accuracy of image processing results would provide a practical and/or 
Therefore, it would have been obvious to combine Weng {modified by Neven and Kim} with Chang to obtain the invention as specified in claim 4. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weng {modified by Neven and Kim} as applied to claims 1 discussed above and further in view of Lindskog.
Regarding claim 5, Weng {modified by Neven and Kim} discloses the method of claim 1, after applying the object recognition to the captured image, further comprising: Weng: 220-230 in Figs. 2-3) (See discussions in regard to claim 1)
Lindskog: Figs. 3a-3d and [0076]. For example, in image 300c, the person (or object) 302c is replaced with the person 302b in the image 300b which has same adjacency relationship to the person 306b in image 300b as the person 302c to the person 306c in the image 300c.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng {modified by Neven and Kim}’s disclosure with Lindskog’s teachings by combining the method for processing image tagging information (from Weng {modified by Neven and Kim}) with the technique of substituting a third object in an image for a second object in another image with the third and second objects having same adjacency relationship to a same first object in their respective images (from Lindskog) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing image tagging information would still work in the way according to Weng {modified by Neven and Kim} and the technique of substituting a third object in an image for a second object in another image with the third and second objects having same adjacency relationship to a same first object in their 
Therefore, it would have been obvious to combine Weng {modified by Neven and Kim} with Lindskog to obtain the invention as specified in claim 5. 
Regarding claim 6, Weng {modified by Neven and Kim and Lindskog} discloses the method of claim 5, after replacing the third object with the second object for tagging, further comprising: determining a second object image presenting the third object among the one or more historical images; extracting a regional region presenting the second object from the captured image; replacing the second object image with the regional region presenting the second object; and storing an adjacency relationship between the first object and the second object. (Lindskog: Figs. 3a-3d and [0076]. The final image in Fig. 3d includes adjacency relationships among all 3 objects (or persons).) (See discussions in regard to claims 1 and 5)

Allowable Subject Matter
While claims 7 and 13 are objected to and claims 7, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FENG NIU/Primary Examiner, Art Unit 2669